DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 22 requires “a ligand that binds to CD73 and optionally one or more additional ligands that bind to one or more mesenchymal stem cell (MSC) markers chosen from CD90, CD140b, and Stro-1.” Instant claim 22 further requires “the ligand that binds CD73 and/or the one or more ligands are bound to a solid support.” (Emphasis added). It is unclear if a solid support is actually required because the claim seems to encompass an optional ligand bound to the solid support; i.e., instant claim 22 does not require CD73 bound to the solid support. In this regard, it is also unclear how the solid support actually functions in removing the 
For purposes of this Action, instant claim 22 was interpreted herein to require at least one of the recited ligands to be bound to a solid support; i.e., the method of instant claim 22 requires a solid support. However, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hematti et al (US 2008/0081370, prior art of record) in view of Xu et al (Exp. Biol. Med. 229:623-631 (2004), prior art of record) and further in view of Tokcaer-Keskin et al (Can. J. Physiol. Pharmacol., 87:143-150 (2009), prior art of record) and Murry et al (US 2006/0040389, prior art of record). 
Hematti teaches human mesenchymal stem cells (MSCs) can advantageously be obtained by in vitro differentiation of human embryonic stem cells (hESCs), which are primate pluripotent stem (pPS) cells, instead of, e.g., obtained from donors. (Abstract). Hematti teaches this advantageously provides large and substantially homogenous populations of karyotypically normal hESC-MSCs that can be further differentiated to produce cells in the mesenchymal cell lineages for clinical applications. (¶ 0017).

The art is limited, however, by an inability to isolate a sufficient number of MSCs for subsequent differentiation and use. Where suitable donors are available, procedures required to isolate even a limited number of cells are invasive, and thus harbor risks to donors. Such donor MSCs need to be tested extensively to make sure that are free of any transmittable infectious agents. It also remains difficult to maintain isolated MSCs in long-term culture, as well as to maintain such cultures free of bacterial or viral contamination. (¶ 0006).

Xu teaches human MSCs can be differentiated into cardiomyocyte lineage cells (CLCs) by incubating the cells with 5-azacytidine. (Abstract). Xu further teaches CLCs are potentially valuable for repairing injured myocardium. (Abstract). Xu teaches the CLCs express cardiac troponin T (cTnT), desmin, and alpha-cardiac actin. (Abstract and Figure 7). Taken together, it would have been obvious and advantageous at the time of invention to produce CLCs that are the in vitro differentiated progeny of the hESC-MSCs taught by Hematti (hESCs [Wingdings font/0xE0] MSCs [Wingdings font/0xE0] CLCs) because, as discussed above, hESC-MSCs advantageously serve as large and substantially homogenous source of karyotypically normal cells that can be further differentiated for clinical applications. 
Hematti and Xu do not explicitly teach enriching for CLCs by contacting a mixed cell population with one or more ligands that bind to one or more MSC markers chosen from CD90, CD73, CD140b, and Stro-1, and removing the ligand bound MSC cells thereby obtaining a population of cells that is enriched for CLCs.
However, Hematti teaches MSCs can be sorted based upon MSC specific markers such as CD73 and CD90. (¶¶ 0011-0014, 0030, 0041; Tables 1-2). Xu also teaches MSCs can be sorted based upon specific MSC markers. (Figure 2). Tokcaer-Keskin, in a similar method, teaches MSCs differentiating, in vitro, towards cardiomyocytes no longer express CD90. (Abstract; Figure 3). 
i.e., selection by markers absent on the differentiating cells of interest, but which are typically present on stem cells. (¶ 0020). For example, Murry teaches negative selection can be accomplished using various methodologies including polyclonal or monoclonal antibodies (ligands) that directly or indirectly coupled to a solid support such as magnetic microparticles (beads). (¶¶ 0044-0045). Murry also teaches “[s]election may utilize panning methods, magnetic particle selection, particle sorter selection, and the like.” (¶¶0053-0054). 
One of ordinary skill in the art would have been motivated to combine the teachings of Hematti, Xu, Tokcaer-Keskin, and Murry in order to advantageously remove any undifferentiated hESC-MSCs in the population from their differentiated progeny to produce a pure population of CLCs. Taken together, the prior art recognizes: 1) differentiating hESCs into MSCs; 2) further differentiating MSCs into CLCs; and 3) separating stem cells from their differentiated progeny utilizing negative selection based upon stem cell markers.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hematti et al (US 2008/0081370, prior art of record) in view of Xu et al (Exp. Biol. Med. 229:623-631 (2004), prior art of record) and further in view of Pereira et al (J. Tissue Eng. Regen. Med., 2:394-399 (2008)) and Murry et al (US 2006/0040389, prior art of record). 
Hematti teaches human mesenchymal stem cells (MSCs) can advantageously be obtained by in vitro differentiation of human embryonic stem cells (hESCs), which are primate pluripotent stem (pPS) cells, instead of, e.g., obtained from donors. (Abstract). Hematti teaches this advantageously provides large and substantially homogenous populations of karyotypically 
Hematti also teaches: 
The art is limited, however, by an inability to isolate a sufficient number of MSCs for subsequent differentiation and use. Where suitable donors are available, procedures required to isolate even a limited number of cells are invasive, and thus harbor risks to donors. Such donor MSCs need to be tested extensively to make sure that are free of any transmittable infectious agents. It also remains difficult to maintain isolated MSCs in long-term culture, as well as to maintain such cultures free of bacterial or viral contamination. (¶ 0006).

Xu teaches human MSCs can be differentiated into cardiomyocyte lineage cells (CLCs) by incubating the cells with 5-azacytidine. (Abstract). Xu further teaches CLCs are potentially valuable for repairing injured myocardium. (Abstract). Xu teaches the CLCs express cardiac troponin T (cTnT), desmin, and alpha-cardiac actin. (Abstract and Figure 7). Taken together, it would have been obvious and advantageous at the time of invention to produce CLCs that are the in vitro differentiated progeny of the hESC-MSCs taught by Hematti (hESCs [Wingdings font/0xE0] MSCs [Wingdings font/0xE0] CLCs) because, as discussed above, hESC-MSCs advantageously serve as large and substantially homogenous source of karyotypically normal cells that can be further differentiated for clinical applications. 
Hematti and Xu do not explicitly teach enriching for CLCs by contacting a mixed cell population with one or more ligands that bind to CD73 and optionally one or more of CD90, CD140b, and Stro-1, and removing the ligand bound MSC cells thereby obtaining a population of cells that is enriched for CLCs. However, Hematti teaches MSCs can be sorted based upon MSC specific markers such as CD73 and CD90. (¶¶ 0011-0014, 0030, 0041; Tables 1-2). Xu also teaches MSCs can be sorted based upon specific MSC markers. (Figure 2). Pereira teaches 
Moreover, Murry teaches stem cells can be separated from differentiated cells by negative selection; i.e., selection by markers absent on the differentiating cells of interest, but which are typically present on stem cells. (¶ 0020). For example, Murry teaches negative selection can be accomplished using various methodologies including polyclonal or monoclonal antibodies (ligands) that directly or indirectly coupled to a solid support such as magnetic microparticles (beads). (¶¶ 0044-0045). Murry also teaches “[s]election may utilize panning methods, magnetic particle selection, particle sorter selection, and the like.” (¶¶0053-0054). 
One of ordinary skill in the art would have been motivated to combine the teachings of Hematti, Xu, Pereira, and Murry in order to advantageously remove any undifferentiated hESC-MSCs in the population from their differentiated progeny to produce a pure population of CLCs. Taken together, the prior art recognizes: 1) differentiating hESCs into MSCs; 2) further differentiating MSCs into CLCs; and 3) separating stem cells from their differentiated progeny utilizing negative selection based upon stem cell markers.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
On pages 4-5 of the Response, Applicant urges, in contrast to Hematti, “the presently pending claims require depletion of such cells that express undesirable markers (including CD73) not found on cardiomyocyte lineage cells.” As Applicant is aware, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Hematti teaches human mesenchymal stem cells (MSCs) can advantageously be obtained by in vitro differentiation of human embryonic stem cells (hESCs) and Xu teaches human MSCs can be differentiated into cardiomyocyte lineage cells (CLCs), which would not express MSC specific markers (e.g., CD73), by incubating the cells with 5-azacytidine. The prior art of record teaches an end product comprising CLCs differentiated from human MSCs. In this regard, it would have been obvious to deplete undifferentiated human MSCs away from the CLCs in a manner consistent with the prior art of record in order to advantageously yield a pure population of CLCs.
On page 5 of the Response, Applicant urges “the cells in Hematti are used for further differentiation, and the invention in Hematti resides in the observation that hESCs differentiate to MSCs more efficiently and to a greater extent with medium changes every three to five days (see Hematti, paragraph [0020]). In contrast, the cells in the present claims are not used for further differentiation.”
As discussed above, Hematti teaches human MSCs can be obtained by in vitro differentiation of (hESCs), which advantageously provides large and substantially homogenous populations of karyotypically normal hESC-MSCs that can be further differentiated to produce cells in the mesenchymal cell lineages for clinical applications. (¶ 0017). In this regard, Xu teaches human MSCs can be differentiated into cardiomyocyte lineage cells (CLCs) by incubating the cells with 5-azacytidine., which are potentially valuable for repairing injured myocardium. (Abstract). 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 6 of the Response, Applicant urges the “Office has picked a variety of references, and alleges that because discrete elements of the claimed method were known in the art, the claims as a whole would have been obvious after combining the teachings within each reference as a whole.” To the contrary, the prior art of record provides a clear teaching, suggestion, and motivation to produce CLCs that are the in vitro differentiated progeny of the hESC-MSCs (hESCs [Wingdings font/0xE0] MSCs [Wingdings font/0xE0] CLCs). Likewise, the prior art provides a clear teaching, suggestion, and motivation to utilize rudimentary cells separation techniques, e.g., ligands bound to a solid support, to remove any undifferentiated cells from their differentiated progeny in order to advantageously produce a pure population of differentiated  cells. 
Taken together, the prior art teaches: 1) differentiating hESCs into MSCs; 2) further differentiating MSCs into CLCs; and 3) separating stem cells from their differentiated progeny utilizing negative selection based upon stem cell specific markers.
Applicant further urges “combining the references as suggested by the Office would have rendered them unusable for their intended purpose.” This, of course, is incorrect. The rejections of record set forth above clearly articulate how the prior art of record can be combined to arrive at the claimed method without rendering them unusable for their intended purpose(s). 
e.g., teaches stem cells can be separated from differentiated cells by negative selection; i.e., selection by markers absent on the differentiating cells of interest, but which are typically present on stem cells. (¶ 0020). As such, one of ordinary skill in the art would have been motivated to remove any undifferentiated hESC-MSCs in the mixed population from their differentiated progeny to advantageously produce a pure population of CLCs with a reasonable expectation of success. 
Conclusion
NO CLAIMS ARE ALLOWED 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651